Christianson, J.
(concurring specially). I concur in an affirmance of the judgment and the order denying a new trial. The defendant admits the delivery to it of the wheat involved in this controversy, and that such wheat belonged to the plaintiff. It also admits that the defendant failed to deliver to the plaintiff upon demand the wheat described in the complaint. But in justification of the failure to make such delivery the defendant avers as an affirmative defense that there was a valid and subsisting thresher’s lien on said grain in favor of one J. F. Jensen, amounting to $152, which said lien exceeded the value of the grain, and that the defendant, upon the demand of the holder of the thresher’s lien, sold said grain and paid the proceeds thereof to such lien holder. The only evidence adduced by the defendant to establish such lien was the lien itself as filed in the office of the register of deeds. No evidence was adduced to show that the matters recited in the lien claim were in fact trae. The lien statement was merely evidence of its own existence and that it had been filed in the register of deeds office. Clearly this lien statement did not establish the matters therein stated, and it was incumbent upon anyone who sought to invoke the lien to establish its actual existence by competent evidence. Inasmuch as there was no evidence tending to establish a thresher’s lien, it is unnecessary *538to determine whether defendant conld plead such lien in mitigation of damages. Under any view of the case, the trial court was right in ■directing a verdict, and I fail to find any error requiring a new trial.